Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
	
	
Election/Restrictions

The applicant has elected Group I (claims 1-2 and 5) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step of producing aromatic polymer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Odashima et al. (US 20150329677, listed on IDS and ISR) in view of Pelatiet al. (US 20180170836).
As to claims 1-2 and 5, Odashima (abs., claims, examples, Fig.1, 17, 21, 34, 48-49, 75-87, 99-102, 107, 121-129) discloses a continuous process of producing cyclic PAS oligomer and a PAS using the cyclic PAS oligomer.  The oligemerization process comprising reacting sulfur source with dichlorobenzene in NMP, wherein NMP is 1.67-22 liters per mole of arylene units.  Water is removed from reaction vessels via distillation. The reaction vessels are linked by a pressure equalizing line with a supply container connected with the reaction vessel and configured to supply the raw material mixture (a) to the reaction vessel by the operation (A) and/or a receiving container connected with the reaction vessel and configured to receive a supply of the reaction mixture (b) withdrawn from the reaction vessel by the operation (B), so that pressures in the reaction vessel and the supply container and/or the receiving container are equalized. Since the pressure of the vessel is determined by the pressure of the gas phases, the equalized vessel pressure would inherently enables the pressure of gas phases in vessels to be uniform.  The reaction mixture can be recycled and exchanged via pumped lines between vessels, so the gas phase would inherently communicate between vessels.

Therefore, as to claims 1-2 and 5, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Odashima and utilized or added parallel arrangement of reactors in view of Pelatiet, because the resultant process would yield advantages in energy input.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/SHANE FANG/Primary Examiner, Art Unit 1766